 In theMatter Of STAUFFER CHEMICALCOMPANYandINTERNATIONALCHEMICAL WORKERSUNION7 A. F. OF L.In the MatterOfSTAUFFERCHEMICAL COMPANYandOIL WORKERS-INTERNATIONAL UNION, LOCAL128,C. I.O.In the MatterOfSTAUFFER CHEMICALCOMPANYandOILWORKERSINTERNATIONAL UNION, LOCAL 128, C. I.O.Cases Nos. 21-R-2.503, 01-R-2506 and 31-R-2507, respectively.-Decided November 13,1944Mr. Robert W. Fox,of Los Angeles, Calif., for the Company.Mr. Drew Taylor,of Los Angeles, Calif., for the A. F. of L.Mr. J. E. McGee,of Long Beach, Calif., for the C. 1. 0.Mr. Louis Boldrini,of Los Angeles, Calif., for District 50.Mr. Louis Cokinz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by International Chemical Work-ers Union, A. F. of L.; herein called the A. F. of L., and Oil WorkersInternational Union, Local 128, C. I. 0., herein called the C. I. 0.,alleging that questions affecting commerce had arisen concerning therepresentation of employees of Stauffer Chemical Company, LosAngeles, California, herein called the Company, the National LaborRelations Board consolidated the cases and provided for an appro-priate hearing upon due notice before Charles M. Ryan, Trial Exam-iner.Said hearing was held at Los Angeles, California, on Octo-ber 25, 1944.At the commencement of the hearing the Trial- Exam-iner granted a motion of United Mine Workers of America, District50, herein called District 50, to intervene.The Company, the A. F.of L., the C. I. 0., and District 50 appeared, participated, and wereafforded full opportunity to b9, heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial59 N. L. R B., No. 48.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYStauffer Chemical Company is a California corporation operatingplants throughout the United States.We are here concerned withits Vernon and Torrance, California, plants and its Nico-Dust Divisionat Vernon, California.The Company manufactures sulphuric acid,.superphosphate, and processed sulphur at its Vernon plant, insecti-cides andfungicides at its Nico-Dust Division, and heavy chemicalsat itsTorrance plant.During 1943 the Company purchased rawmaterialsvalued at about $300,000 for its Vernon plant, about $50,000for its Torrance plant, and about $200,000 for its Nico-Dust Division,over 50 percent of which was shipped to the plants from points outsidethe State of California.During the same period the Company soldproducts from its Vernon plant valued at about $1,000,000, from itsTorrance plant valued at about $3,000,000, and from its Nico-DustDivision valued at about $4,000,000.Approximately 10 percent of theproducts from the Vernon plant and 35 percent of the products fromthe Nico-Dust Division were shipped to points outside the State ofCalifornia.None of the products of the Torrance plant was shippedto points outside the State of California.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternational ChemicalWorkers Union is a labor organizationaffiliated with the American Federation. of Labor,: admitting to mem-bership employees of the Company.OilWorkers International Union, Local 128, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.United Mine Workers of America, District 50, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTIONSCONCERNING REPRESENTATIONThe Company refuses to recognize the A. F. of L. as the exclusivebargaining representative of its employees at the Torrance plant orthe C. I. O. as the exclusive representative of its employees at theVernon plant and Nico-Dust Division until such time as they arecertified by the Board. STAUFFER CHEMICAL COMPANY235On October 21, 1941, the Company and District 50 entered into ex-clusive collective bargaining contracts covering employees at theVernon and Torrance plants and the Nico-Dust Division. Said con-tracts provide that they shall remain in effect until October 20, 1944,and from year to year thereafter unless notice of desire to terminate isgiven not less than thirty days prior to any annual expiration date.On September 18, 1944, District 50 notified the Company that it de-sired to negotiate new agreements.Thus, the contracts expired bytheir terms on October 20, 1944.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the A. F. of L. and the C. 1. 0. eachrepresents a substantial number of employees in the units alleged byeach to be appropriate?We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSWe find, in accord with a stipulation of the Company, the A. F.of L. and District 50, that all production and maintenance employeesat the Torrance plant of the Company, excluding clerical employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.We find, in accord with a stipulation of the C. I. 0., the Companyand District 50, that all hourly paid production and maintenance em-ployees at the Vernon plant of the Company, excluding clerical em-ployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.We further find, in accord with a stipulation of the Company, theC. I. 0., and District 50, that all hourly paid production and mainte-2 The FieldExaminer reportedthat the A. F. of L.presented 12 authorization cards bear-ing the names of persons who appear on the Torranceplant payrollof October 14, 1944.There are17 personsin the appropriateunit at theTorrance plant.The C.I.O. does notclaim to represent any employeesat the Torranceplant.The Field Examiner furtherreportedthat the C.I.O. presented 49 authorization cards bearing the names of personswho appearon theVernonplant payrollof October14, 1944,and 5 authorization cardsbearing the names of persons appearing on the Nico-Dust Division pay rollof October 14,1944.Thereare 59 and 8 employees,respectively,in the appropriate units at the Vernonplant and Nico-Dust Division.The A. F. of L.does not claim to representany employeesin thelatter 2 named plants.District 50 did not present any evidenceof representation,but relies upon its contracts, as set forth above, as evidence of its interest among theemployeesat the Torranceand Vernon plants andthe Nico-Dust Division. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance employees at the Nico-Dust Division of the Company, exclud-ing clerical employees and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.The C. I. O. and the A. F. of L. request that the pay roll of October15 and the pay roll immediately preceding the date of the hearing,respectively, be used to determine eligibility to vote.Inasmuch as nopersuasive reasons appear as to why we should depart from our usualpractice, we shall direct that those eligible to vote shall be the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth'in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Stauffer ChemicalCompany, Los Angeles, California, separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the following groups of employees of the Company whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who havesincequit or been discharged for causeand have not been rehired or reinstated prior to the date of theelections : STAUFFER CHEMICAL COMPANY237(1)To determine whether the employees in the Torrance plant unitdescribed in Section IV, above, desire to be represented by Inter-national Chemical Workers Union, affiliated with the American Fed-eration of Labor, or by District 50, United Mine Workers of America,for the purposes of collective bargaining, or by neither;(2)To determine whether the employees in the Vernon plant unitdescribed in Section IV, above, desire to be represented by Oil WorkersInternational Union, Local 128, C. I. 0., or by District 50, UnitedMine Workers,of America, for the purposes,-of collective bargaining,or by neither;(3)To determine whether the employees in the Nico-Dust Divisionunit described in Section IV, above, desire to be represented by OilWorkers International Union, Local 128, C. I. 0., or by District 50,UnitedMineWorkers of America, for the purposes of collectivebargaining, or by neither.